                          Case 1:21-mj-05198-JGD
2-6   5HYLVHG86'&0$           Document 1-2 Filed 05/10/21 Page 1 of 2
Criminal Case Cover Sheet                                                        U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.        II                    Investigating Agency        HSI

City      Chelsea                               Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                            &DVH1R
                                                6DPH'HIHQGDQW                               1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU              21-mj-5198-JGD
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         DANIELLE MILLER                                       -XYHQLOH               G <HV G
                                                                                                           ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU         G            ✔
                                                                                                           <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Miami, FL
                      1989
%LUWKGDWH <URQO\ BBBBB661          2729
                                  ODVW BBBBBBBB     F
                                                   6H[BBBBB                 White
                                                                      5DFHBBBBBBBBBBB          1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                       $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         William Abely                                          %DU1XPEHULIDSSOLFDEOH      660281

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:               ✔
                       G<HVG1R ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            G <HV         ✔ 1R
                                                                                                                           

Matter to be SEALED:               ✔
                                   G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                        G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                LQ                                         
G $OUHDG\LQ6WDWH&XVWRG\DW                                       G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  ✔ &RPSODLQW
                                    G                           G ,QIRUPDWLRQ                    G ,QGLFWPHQW
                                                                                                               1
Total # of Counts:                  G 3HWW\                  G0LVGHPHDQRU                   G )HORQ\
                                                                                                 ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.
                                                                      V:LOOLDP)$EHO\
'DWH     05/10/2021                       6LJQDWXUHRI$86$
                         Case 1:21-mj-05198-JGD Document 1-2 Filed 05/10/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Danielle Miller

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged       Count Numbers

6HW     18 USC 1343                                   Wire Fraud                                      1


6HW                                                                                                   2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
